DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	The previous Notice of Allowance (8/4/2022) included an Examiner’s Amendment to resolve an antecedent basis issue in claim 1. However, the examiner missed the amendment to claim 10 in claims filed 6/6/2022 which changed the dependency from claim 1 to claim 10. Accordingly, an additional examiner’s amendment is made to change the dependency back to claim 1 so that claim 10 does not depend from itself. For the sake of clarity, the previous Examiner’s Amendment to claim 1 from the Notice of Allowance (8/4/2022) is reproduced below in addition to the amendment to claim 10. All Examiner Amendments to the claims filed 6/6/2022 appear below.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with BRENDEN MCDEARMON on 8/8/2022.
The application has been amended as follows: 
	Claim 1 line 7, “the electrode active material” is changed to --the initial electrode active material--
	Claim 10 line 1, “The process of claim 10” is changed to --the process of claim 1--
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner was unable to find prior art teaching the formation of a multilayer coating of W or Mo on an electrode active material by the claimed method of treating with a compound to react with a surface and subjected to an agent to decompose the compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712